Citation Nr: 0511922	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  04-02 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.  He was a battery aidman and combat medic in 
Vietnam and participated in the Vietnam Counteroffensive 
Phase II, 1966-1967.  Documentation of record refers to his 
having been with an artillery unit attached to the 25th 
Infantry with stationing between Cambodia and "Chu Chi".

This appeal to the Board of Veterans Appeals (the Board) is 
from the action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho that granted service 
connection for PTSD and assigned a 30 percent rating.  

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.



FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  The veteran's Global Assessment of Functioning (GAF) has 
ranged from 45 to 60, with medical justification being of 
record for the lower ranges; he is significantly impaired 
from a social and industrial standpoint, and although his job 
may have been earlier terminated for other problems, credible 
evidence sustains that it is reasonmable to conclude that he 
is not now capable of obtaining or retaining employment as a 
result of his service-connected PTSD and that the veteran's 
PTSD alone results in total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran and those acting on his 
behalf have been apprised thereof throughout, and in their 
communications, they have indicated an understanding of what 
is required and who is responsible for obtaining what 
evidence.  With regard to the appellate issue, the Board 
finds that adequate safeguards have been implemented as to 
protect the veteran's due process rights and that to proceed 
with a decision in this issue at the present time, 
particularly given the nature of the decision herein, does 
not, in any way, work to prejudice the veteran or his 
entitlements.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2004), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Extensive psychological and psychiatric evaluations are in 
the file for comparative purposes.  The veteran has been seen 
for counseling of a variety of types, reports from which are 
also of record.  Some of the assessments within these reports 
will be cited below in the analysis of the case.

The veteran's has a primary psychiatric diagnosis of PTSD.  
Substantial VA clinical evaluations and treatment records are 
in the file since 1991.

When seen in February 2001 for evaluation of an earlier 
psychological assessment battery of test results [which are 
also in the file], the veteran said that his wife had left 
him because of his anger.  He said his kids had told him that 
something was wrong also because of his anger.  His high 
school friends had also told him he was not like he had been 
then.  He said that he was bothered most by dealing with 
"the whole mess".  He was angry about "being there", 
having to care for wounded, at "lives screwed up", and 
other matters.  He described being threatened by others for 
drugs in his possession because of his job as a medic.  He 
said he had injured his hand which he treated himself, and 
was then angry that he had put in others for Purple Hearts 
but never did the same for himself.  He said the truck he was 
riding in was also blown up and resulted in some wounds.

The veteran had retired from the railroad after 29 years and 
6 months because of his back.  He had worked in a variety of 
positions.  He said he had also become burnt-out dealing with 
authority.

The veteran had started working with a social worker at the 
Vet Center.  With the transfer of his care giver at that 
facility, he was somewhat at loose ends.  His Vietnam 
experience was unpleasant to remember, and now he was having 
trouble sleeping and would awaken with exaggerated startle 
response.  The evaluator assessed the specific details of his 
test results.  

It was concluded that his results were

strongly consistent with the diagnosis of 
combat-related PTSD for this 
veteran...Anger is a prime issue for him.  
Vet is likely to be impatient and easily 
frustrated.  Vet describes more acute 
distress now with recall of VN 
experiences.  Vet will likely benefit 
from consideration of a medication trial 
(although he is unwilling to consider 
medication because he wants to do the 
work on his own).  Also discussed more 
intensive treatment via an inpatient PTSD 
treatment program.

The examiner diagnosed combat-related PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 45 reflecting 
serious symptoms and serious social impairment.

A statement is of record from the Team Leader at the Vet 
Center, dated in July 2001 as follows:

On the MMPI-II the veteran's profiles 
reflect impaired relationships with 
others, that it is difficult to trust 
others and is often suspicious of or 
misinterprets the motives of others.  The 
profile also indicates that he is likely 
to have trouble modulating his anger.  He 
adheres to a strong male gender model and 
has difficulty talking about emotional 
concerns.  He has a strong "black and 
white" outlook of the world and has 
difficulty seeing "gray areas".

Veteran has significant intrusive anger 
and irritability, is anxious and 
autonomically aroused.  He reports he 
frequently falls asleep easily except 
when his back is hurting him.  He suffers 
from startle responses from loud noises 
and nightmares.  Interview from which 
this data is taken with (the 
psychologist) indicates that his 
psychological assessment results are 
strongly consistent with the diagnosis of 
combat-related PTSD.  Anger is the prime 
issue for him.  He is impatient and 
easily frustrated.  He describes more 
acute distress with recall of Vietnam 
experiences. 

When examined by VA in November 2001, the veteran gave a 
history of inservice and post-service experiences and 
symptoms.  He reported having combat dreams which now 
occurred 2-3 times a week.  He had numerous triggers for 
remembering Vietnam or becoming emotional such as loud 
noises, walking in foliage, Oriental people, conflict between 
people, helicopters, or the smell of charcoal.

He was noted to have avoidance symptoms including things 
associated with the military, Oriental people, books or 
movies about Vietnam; he avoided talking to people.  He had 
been married for 10 years and had 3 kids but his PTSD had 
caused a divorce, aggravated by his wife's bipolar problems.  
He had previously worked full time and raised the kids 
although his work schedule did not allow him to attend many 
of their activities or help with homework.

He had arousal symptoms, and sleep had been variable.  If he 
had a good day, when he worked hard and there was not too 
much turmoil, he would sleep well.  But on a bad day, he 
would sleep only 3-4 hours.  When his back was hurting he 
took medications which helped him sleep.  He was quite 
irritable when he returned from service, yelled at family and 
at work, got into fist fights, etc.  He had a severe startle 
response to loud noises and surprises and felt threatened 
when he went out in public.  He had trouble concentrating 
when he was reading.

He had worked on the railroad from 1967 to 1999 and retired 
on medical disability due to back pain.  Since his divorce, 
he had a girlfriend but wanted no long-term commitments.  He 
said he had abused alcohol when he came back from Vietnam but 
that because of his own father's alcohol problems, he had 
stropped drinking and now only would have a drink about twice 
a year.

On mental status examination, his form of thought was 
generally linear but he would become tangential, especially 
when emotional.  His mood was mildly dysthymic and agitated 
and his affect was full range.  The examiner diagnosed PTSD 
with a GAF of 60.  The examiner opined that the retirement 
from the railroad work had been due to back not psychiatric 
problems.

.
Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has deteriorated in 
the past few years from what he had been experiencing prior 
thereto.   

From an adjudicative standpoint, and albeit acknowledging 
that he has had some bad and some even worse times, whatever 
the identity of the mental health picture, it has existed on 
a fairly regular continuum since his claim was filed, and 
accordingly, the use of Fenderson tenets for different 
ratings during that period of time is not required herein.

The veteran has documented exposure to combat violence and 
PTSD stressors as a combat medic.  He has been documented as 
having a diagnosis of PTSD.  

For years after service, the veteran was able to remain 
gainfully employed with the railroad.  He worked in a variety 
of positions, and he indicates that he retired on disability 
after almost 30 years because of his back.  However, he 
candidly recognizes that he had commenced having a 
significant problem with authority.

The Board acknowledges that he last worked in a salaried job 
in 1999, having been said to have retired due to organic back 
problems.  However, the issue is not what caused him to lose 
that job, but whether his service-connected disability now 
renders him unable to work.  The Board finds that there is a 
reasonable basis for finding that it does.  

The veteran's overall mental instability has now deteriorated 
to the point where he has such severe mood variations that 
his GAF hovers at 45 to somewhat higher than that on a "good 
day".  However, the veteran has regular and significant sleep 
disturbance with nightmares, and is increasingly angry, 
frightened, paranoid and irritable and clearly is unable to 
get along with others on even a modest level.  

The veteran has manifested long periods of anxiety leading to 
virtual isolation in the community and grave impact on his 
now diminished if not absent home life.  His social 
interactions are nil.  He says all of his family including 
his kids and his former classmates are alienated due to his 
outrageous and irrational anger.

And while the evidence is not unequivocal, the Board finds 
that with resolution of all doubt in his favor, his symptoms 
more nearly than not fulfill the criteria for a 100 percent 
schedular evaluation for PTSD.






ORDER

Entitlement to a rating of 100 percent for PTSD is granted 
subject to the regulatory criteria relating to the payment of 
monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


